PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Steele, Adam
Application No. 16/003,905
Filed: 8 Jun 2018
For: Modular Outdoor Light Fixture and Accessories

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed June 25, 2021. The Office is treating the petition as follows: (1) a petition to withdraw holding of abandonment, (2) a request to waive the petition fee set forth in 37 CFR 1.17(m) in view of the statement of delay due to COVID-19 outbreak; and (3) a petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a).

On November 13, 2019, the Office issued a Notice of Non-Compliant Amendment, stating the amendment to the claims filed on November 4, 2019, is considered noncompliant because it failed to meet the requirements of 37 CFR 1.121. The Notice of Non-Compliant Amendment gave applicant two months, plus extensions of time under 37 CFR 1.136(a), from the November 13, 2019 mail date of the notice to supply a correction. On May 8, 2020, the Office issued a Notice of Abandonment, indicating the application is abandoned for failure to file a timely or proper reply to the Notice of Non-Compliant Amendment mailed November 13, 2019.

On June 26, 2020, applicant submitted an amendment to the claims in response to the Notice of Non-Compliant Amendment, accompanied by a statement of delay due to the COVID-19 outbreak. Additionally, applicant submitted a petition for a two-month extension of time for response and a $150 extension of time fee.

On June 25, 2021, applicant filed the present petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) without any petition fee under 37 CFR 1.17(m). In view of the statement of delay due to the COVID-19 outbreak submitted on June 26, 2020, and the absence of the petition fee, the Office is treating the petition as: (1) a petition to withdraw holding of abandonment, (2) a request to waive the petition fee set forth in 37 CFR 1.17(m) in view of the statement of delay due to COVID-19 outbreak; and (3) a petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a).

In accordance with section 12004 of the Coronavirus Aid, Relief, and Economic Security Act (CARES Act), the USPTO has extended the time to file certain patent-related documents or fees May 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Applicants, Patent Owners, and Others, a reply to an Office action due between March 27, 2020 and June 30, 2020 (inclusive) will be considered timely if filed on or before July 1, 2020, including available extensions of time, provided that the reply is accompanied by a statement that the delay in filing was due to the COVID-19 outbreak as set forth in section (I)(1)(b) of the April 28, 2020 CARES Act notice.1 Furthermore, the USPTO continues to provide relief for all entities in the form of a waiver of the 37 CFR 1.17(m) petition fee for filing a petition under 37 CFR 1.137(a) for the revival of applications that became abandoned on or before June 30, 2020, with a statement that the delay in filing or payment was due to the COVID-19 outbreak as set forth in section (I)(1)(b) of the April 28, 2020 CARES Act notice.

The two-month period for response to the Notice of Non-Compliant Amendment fell on January 13, 2020, before the March 27, 2020 through June 30, 2020 (inclusive) relief period for small and micro entities under the CARES Act Notice. Applicant needed to pay a three-month extension of time fee at the time of filing the reply on June 26, 2020, to get into the relief period and for the Office to consider the response timely filed. However, the record shows applicant paid for only a two-month extension of time, extending the period to March 13, 2020, which is before the March 27, 2020 through June 30, 2020 (inclusive) relief period for small and micro entities under the CARES Act Notice. Therefore, applicant is not entitled to the relief provided under the CARES Act Notice to extend the time to file the reply to the Notice of Non-Compliant Amendment.

If an applicant fails to reply within the period provided (including extensions of time under 37 CFR 1.136(a)), the application shall be regarded as abandoned. Here applicant has not meet the requirements under the CARES Act Notice to extend the reply period to July 1, 2020. Without the submission of the necessary three-month extensions of time fee with the reply on June 26, 2020, or an authorization to charge a deposit account, the reply of June 26, 2020, is considered untimely filed. Consequently, the application became abandoned on March 14, 2020, for failure to file a timely and proper reply as required by Notice of Non-Compliant Amendment mailed on November 13, 2019. Accordingly, withdrawal of holding of abandonment is not warranted under these circumstances.

With regard to the revival of the application under 37 CFR 1.137(a), applicant is not entitled to waiver of the petition fee set forth in 37 CFR 1.17(m). By the notice entitled “June 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Patent Applicants and Patentees” dated June 29, 2020, the USPTO requires that all petitions under 37 CFR 1.137(a) must be filed by July 31, 2020, to be eligible for a waiver of the petition fee in 37 CFR 1.17(m). Here, the petition under 37 CFR 1.137(a) was filed on June 25, 2021, after the time limit set in the June 2020 notice.2

A grantable petition under 37 CFR 1.137(a) must be accompanied by the following:

(1) The reply required to the outstanding Office action or notice, unless previously filed;
(2) The petition fee as set forth in § 1.17(m); and,
(3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The Office notes that applicant did not submit the petition fee under 37 CFR 1.17(m) nor an authorization to charge fees to a deposit account. In the absence of payment of the required petition fee, the Office will not reach the merits of the present petition under 37 CFR 1.137(a).3 See MPEP 711.03(c)(II)(B).  

In view of the above, petition to withdrawal holding of abandonment is DISMISSED. The request to waive the petition fee set forth at 37 CFR 1.17(m) due to the COVID-19 outbreak is DISMISSED. The petition to revive the application under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision (“renewed petition under 37 CFR 1.137(a)”) must be submitted within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 U.S.C. 704. To revive the application, applicant must file a grantable renewed petition under 37 CFR 1.137(a), accompanied by the required petition fee as set forth in 37 CFR 1.17(m). 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        




    
        
            
        
            
        
            
    

    
        1 The Notice of Extended Waiver of Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Patent Applicants and Patentees dated April 28, 2020, stated:
        
        (b) A delay in filing or payment is due to the COVID-19 outbreak for the purposes of this notice if a practitioner, applicant, patent owner, petitioner, third-party requester, inventor, or other person associated with the filing or fee was personally affected by the COVID- 19 outbreak, including, without limitation, through office closures, cash flow interruptions, inaccessibility of files or other materials, travel delays, personal or family illness, or similar circumstances, such that the outbreak materially interfered with timely filing or payment.
        2 It is unfortunate if there were any misunderstandings or miscommunications between applicant and the examiner. Nevertheless, the action of the USPTO are based exclusively on the written record in the Office and no attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. The Office set forth the requirements to obtain relief under the CARES Act Notices on the USPTO’s website. This information was easily well publicized and easily accessible to applicant.
        
        3 MPEP 711.03(c)(II)(B) Petition Fee Requirement reads:
        
        35 U.S.C. 41(a)(7) provides that the Office shall charge [a fee] on filing each petition for the revival of an abandoned application for a patent [and] for the delayed payment of the fee for issuing each patent[.] 35 U.S.C. 41(a)(7) also provides that the Director may refund any part of the fee, in exceptional circumstances as determined by the Director. This provision permits the Office to refund (or waive) the fee specified in 35 U.S.C. 41(a)(7) in situations in which the failure to take the required action or pay the required fee was due to a widespread disaster, such as a hurricane, earthquake, or flood, in the manner that the Office would waive surcharges that are not required by statute. The "exceptional circumstances" provision does not permit applicants to request a refund on the basis of there being exceptional circumstances. 
        
        The phrase "[o]n filing" in 35 U.S.C. 41(a)(7) means that the petition fee is required for the filing (and not merely the grant) of a petition under 37 CFR 1.137. See H.R. Rep. No. 542, 97th Cong., 2d Sess. 6 (1982), reprinted in 1982 U.S.C.C.A.N. 770 ("[t]he fees set forth in this section are due on filing the petition"). Therefore, the Office: (A) will not refund the petition fee required by 37 CFR 1.17(m), regardless of whether the petition under 37 CFR 1.137 is dismissed or denied (unless there are exceptional circumstances as determined by the Director); and (B) will not reach the merits of any petition under 37 CFR 1.137 lacking the requisite petition fee.